Citation Nr: 0400470	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  00-13 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from March 1980 to 
March 1995.  In addition, he had approximately 
eleven-and-a-half months of prior active service.  He died in 
June 1999.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO, in pertinent 
part, denied service connection for the cause of the 
veteran's death.  

Following notification of the adverse action, the appellant 
perfected a timely appeal of the denial.  In May 2001, the 
Board remanded the appellant's claim to the RO for review 
(including further evidentiary development) and 
readjudication in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  Following completion of the 
requested actions as well as a continued denial of the cause 
of death claim, the RO, in April 2002, returned the case to 
the Board.  In September 2002, the Board denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  

The appellant then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2003, the Court issued an Order vacating the 
September 2002 decision and remanding it to the Board for 
further development and adjudication consistent with the 
VCAA.  Accordingly, the case has been returned to the Board 
for action consistent with the Court's Order.  

This appeal is, therefore, being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the appellant if further action is required on her 
part.  


REMAND

As the Board has previously discussed in this decision, 
during the pendency of the current appeal, there was a 
substantial change in the law.  Specifically, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and to complete his/her claim(s).  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  
Such notification includes informing the appellant and 
his/her representative of the VCAA, the criteria used to 
adjudicate the appealed claim(s), the type of evidence needed 
to substantiate the issue(s), as well as the specific type of 
information necessary from the appellant.  

In addition, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate his/her 
claim(s).  This particular duty includes the responsibility 
of obtaining all available service medical records and 
relevant post-service treatment records adequately identified 
by the appellant as well as the scheduling of pertinent VA 
examinations.  

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Federal Circuit Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

Specifically, a complete and thorough review of the claims 
folder in the present case indicates that, with regard to the 
issue of entitlement to service connection for the cause of 
the veteran's death, the RO has informed the appellant of the 
criteria used to adjudicate the appealed claim and the type 
of evidence needed to substantiate this issue.  Importantly, 
however, the RO has not notified the appellant of the 
specific provisions of the VCAA, the specific type of 
information needed from her, or the proper time period within 
which to submit the requested (one year).  Therefore, because 
this case is being remanded for additional development, the 
RO must take this opportunity to cure these procedural 
defects.  

The certificate of death indicates that the veteran in the 
present case died on June [redacted], 1999 at the age of 52 years as a 
result of an hepatic coma due to cirrhosis of the liver.  At 
the time of the veteran's death, service connection had not 
been established for any disability.  Throughout the current 
appeal, the appellant, the veteran's widow, has contended 
that the cirrhosis of the veteran's liver was present during 
his active military duty and, in any event, was diagnosed and 
treated within one year of his separation from such service.  
As such, the appellant maintains that service connection for 
the cause of the veteran's death is warranted.  

In this regard, the Board acknowledges that, in a July 1999 
statement, a private physician noted that he had first 
diagnosed the veteran with cirrhosis in 1995 and that, at 
that time, "it was apparent that he [the veteran] was near 
instage disease as he was acutely ill, jaundice, and 
malnourished."  The physician also expressed his opinion 
that the veteran had cirrhosis for many years prior to his 
actual diagnosis.  

Pursuant to the Board's May 2001 remand, the RO submitted a 
written request to this private physician to furnish copies 
of records of his treatment of the veteran from 1995 to 1999.  
The reports received by the RO from this physician are dated 
from August 1996 until March 1998.  In addition, the earliest 
record, dated in August 1996, reflects treatment for angina 
and not cirrhosis of the veteran's liver.  However, in view 
of the importance of competent medical evidence of a 
diagnosis of cirrhosis of the veteran's liver within one year 
after the veteran's discharge from active military duty in 
March 1995, the Board is of the opinion that, on remand, the 
RO should once again contact this private physician and ask 
him to submit any available records of his treatment of the 
veteran prior to August 1996.  See, 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

Also pursuant to the Board's May 2001 remand, the RO 
furnished a written request for the veteran's terminal 
hospitalization records from the appropriate private medical 
facility.  This hospital failed to respond.  However, in view 
of the need to remand the appellant's claim to the RO for 
further evidentiary development consistent with the VCAA, the 
Board is of the opinion that the RO should also make another 
attempt to procure any available records of terminal 
treatment that the veteran received at this private medical 
facility.  

Moreover, following receipt of any available relevant 
treatment records, the veteran's claims folder should be 
transferred to an appropriate VA specialist.  This doctor 
should be given an opportunity to review the veteran's file 
and to render an opinion as to the etiology of the cirrhosis 
of the veteran's liver.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue on appeal.

2.  The RO should contact W.S. Lee, M.D. 
and request copies of any available 
records of treatment that he rendered to 
the veteran prior to August 1996.  The 
Board is particularly interested in any 
such available records of medical care 
that this physician rendered to the 
veteran, prior to August 1996, for liver 
pathology.  

3.  Also, the RO should again contact the 
Selma Baptist Hospital in Selma, Alabama 
and request copies of any available 
records of treatment that the veteran 
received at that medical facility.  The 
Board is particularly interested in the 
veteran's terminal hospitalization 
records (e.g., those reports relating to 
the last episode inpatient medical care 
that the veteran received at this 
facility---which concluded in his death 
on June [redacted], 1999).  

4.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran's claims 
folder to be transferred to, and reviewed 
by, an appropriate VA specialist (M.D.) 
to determine the nature and etiology of 
the cause of his death.  The claims 
folder must be made available to the 
examiner.  

After reviewing the veteran's claims 
folder, the examiner should specifically 
discuss the nature and etiology of the 
cause of the veteran's death.  In 
particular, the examiner should 
specifically state the cause(s) of the 
veteran's death.  The examiner should 
then express an opinion as to whether it 
is at least as likely as not that the 
disorder(s) determined to be the cause(s) 
of the veteran's demise is(are) related 
to, or caused by, his active military 
service.  

5.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death.  If the decision remains in any 
way adverse to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC in 
January 2002.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



